Title: To George Washington from Benjamin Lincoln, 11 September 1781
From: Lincoln, Benjamin
To: Washington, George


                  
                     My dear General
                     Head of Elk Sepr 11th 1781
                  
                  The first division of the troops were embarked and ready to sail to -day at 12 o’clock, and are now only waiting for the turn of the tide.  The embarkation would have taken place 24 hours sooner, had not several of the large vessels run on ground.  We have on board Colo. Scammell’s Brigade, Colo. Lamb’s Regt, 2d Regt of Jersey, Sappers & Miners and the corps of Artificers—Besides the Grenadiers & Chasseurs, the Infantry of Duke Lauzun’s Legion, and the Artillery.  A return of their strength I enclose.  I also enclose a return of the stores on board this fleet.
                  I purpose to embark to-morrow, with the 1st Jersey, the Rhode Island, & Genl Hazen’s regiments in the few vessels left and in the batteaux, and will go in them until I meet more convenient craft.  The strength of these regiments is also enclosed.  A number of other stores will arrive with us—A return I cannot now forward.  I should have sent Genl Hazen with the first division, had not his men been better for the boats.
                  Genl Clinton will set out this afternoon for Baltimore where, I have informed him, he is to embark his brigade after the first brigade of the French troops have been provided with vessels.  I have the honor to be my Dr sir with the greatest respect your Excellencys most Obt servant
                  
                     B. Lincoln
                     
                  
               